Citation Nr: 1021601	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  06-13 964A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from December 1950 
to November 1952.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a rating decision dated in December 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

This matter was previously before the Board in March 2009, at 
which time it was remanded for further evidentiary 
development.  The case has returned to the Board and is again 
ready for appellate action.

As support for his claim, the Veteran and his daughter 
presented testimony at a videoconference hearing before the 
undersigned Veterans Law Judge in February 2009.  The 
transcript of the hearing has been associated with the claims 
file and has been reviewed.

In February 2009, after certification of his appeal, the 
Veteran submitted additional evidence consisting of private 
treatment records from Shands Teaching Hospital dated from 
June 1977 to June 1984 and from the Hospital of the 
University of Pennsylvania dated in August 1984.  Along with 
the additional evidence, the Veteran submitted a statement 
waiving his right to have the RO initially consider this 
additional evidence.  See 38 C.F.R. §§ 20.800, 20.1304 
(2009).   

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There is medical evidence of a current diagnosis of a 
heart disorder.

2.  There is no evidence of a heart disorder during service 
or within one year of service.

3.  There is probative evidence against a link between the 
Veteran's current heart disorder and his military service. 


CONCLUSION OF LAW

A heart disorder was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of a 
VCAA letter from the RO to the Veteran dated in August 2004.  
This letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran 
about the information and evidence not of record that was 
necessary to substantiate his claim, (2) informing the 
Veteran about the information and evidence the VA would seek 
to provide, and (3) informing the Veteran about the 
information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA as to the three elements of 
notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II; 
Quartuccio, supra.

Additionally, a May 2006 statement of the case (SOC) from the 
RO contained notice that further advised the Veteran that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  Thus, he has received all required 
notice in this case, such that there is no error in content. 

However, the Board acknowledges the RO did not provide VCAA 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded until after the rating decision on appeal; thus, 
there is a timing error as to the additional VCAA notice.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  

In this regard, in Pelegrini II, the U.S. Court of Appeals 
for Veterans Claims (Court) held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  However, both the United States Court of Appeals 
for the Federal Circuit (Federal Circuit Court) and the Court 
have since further clarified that the VA can provide 
additional necessary notice subsequent to the initial AOJ 
adjudication, with a subsequent readjudication of the claim, 
so that the essential fairness of the adjudication, as a 
whole, is unaffected because the appellant is still provided 
a meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that 
an SOC or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

In this case, after providing VCAA notice in August 2004, and 
subsequent notice pursuant to Dingess, supra, in May 2006, 
the RO readjudicated the case in a November 2009 SSOC.  In 
short, the error here does not affect the essential fairness 
of adjudication of this case, and is not prejudicial.  The 
Veteran, who has representation, had a meaningful opportunity 
to participate in the adjudication of his claim such that the 
essential fairness of the adjudication was not affected.  See 
Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) 
(appellant's representation by counsel "is a factor that must 
be considered when determining whether that appellant has 
been prejudiced by any notice error").  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.  
In any event, the Veteran has never alleged how any timing 
error prevented him from meaningfully participating in the 
adjudication of his claim.  As such, the Veteran has not 
established prejudicial error in the content of VCAA notice.  
See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 (2009).

In this regard, the Federal Circuit Court previously held 
that any error in VCAA notice should be presumed prejudicial, 
and that VA must bear the burden of proving that such an 
error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  However, the U.S. Supreme Court (Supreme Court) has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  In essence, 
the Supreme Court held that, except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim, the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).
 
With respect to the duty to assist, the RO has secured the 
Veteran's service personnel records (SPRs) and private 
treatment records.  The Veteran also has submitted copies of 
his STRs and additional private treatment records.  He and 
his representative also have submitted statements in support 
of his claim.  Further, the Veteran was given an opportunity 
to provide testimony at a videoconference hearing.  
Additionally, he was provided a VA examination in connection 
with his claim.  

There also is evidence in this case that the RO has attempted 
to obtain medical records concerning the Veteran from the 
Social Security Administration (SSA).  The RO initiated 
requests to obtain these records, but was met with a negative 
response from SSA, indicating that any existing records 
concerning the Veteran had been destroyed.  Thus, all efforts 
have been exhausted, and further attempts would be futile.  
38 C.F.R. § 3.159(c)(2) and (3).  The Board thus finds no 
basis for further pursuit of these records.  

Therefore, there is no indication that any additional 
evidence remains outstanding, and the duty to assist has been 
met.  38 U.S.C.A. § 5103A.

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
this regard, the Board is satisfied as to compliance with the 
instructions from its March 2009 remand.  Specifically, the 
RO was instructed to obtain VA and private treatment records 
related to the Veteran's heart disorder, to obtain SSA 
records, and to provide the Veteran a VA examination to 
determine the nature and etiology of any heart disorder.  The 
Board finds that the RO has complied with these instructions 
by sending a request to the Veteran for any existing medical 
treatment records in May 2009 and by requesting from SSA any 
records concerning the Veteran in July 2009.  The VA 
examination report dated in July 2009 also substantially 
complies with the Board's March 2009 remand directives by 
providing a nexus opinion in response to the questions posed 
by the Board in its March 2009 remand.  Stegall v. West, 11 
Vet. App. 268 (1998).  

Analysis

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation, or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-496.  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 
38 C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including cardiovascular-renal disease).  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
has emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

The Veteran contends that he experienced in-service symptoms 
such as inability to walk or stand, dizziness, and fainting 
spells, which were symptoms of a heart disorder.  See the 
Veteran's statement dated in August 2004, VA Form 9 dated in 
May 2006, and February 2009 videoconference hearing 
transcript.   

As previously mentioned, the first requirement for any 
service connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  In this regard, a July 2009 VA examiner assessed the 
Veteran with coronary artery disease (CAD) with coronary 
artery bypass surgery (CABG); atrial fibrillation status post 
atrioventricular (AV) ablation and pacemaker; and aortic 
stenosis.  Thus, there is sufficient evidence of a current 
heart disorder.  

However, in-service and post-service records do not 
substantiate the Veteran's claim of service connection for a 
heart disorder.  A review of STRs reveals that there is no 
medical evidence in these records of complaints, treatment, 
or diagnosis of a heart disorder during the Veteran's years 
of active service.  Although the Veteran's entrance 
examination in September 1950 noted a sitting heart rate of 
136 beats per minute, there is no evidence that the Veteran 
ever received a diagnosis of a heart disorder, or complained 
of symptomatology of a heart disorder, during service.  An 
examination of the chest in March 1952 revealed a normal 
heart.  Further, his November 1952 separation examination 
also noted a normal heart.  Although the Veteran testified 
during a February 2009 videoconference hearing that he 
frequently was unable to walk or stand, and felt dizzy, 
during service, no evidence in the STRs supports this 
assertion.  In essence, the Board affords the Veteran's lay 
statements regarding his in-service symptomatology less 
probative weight in light of the lack of corroborating 
medical evidence during service.  Simply put, his lay 
contentions regarding his experience of symptomatology in 
service are outweighed by the available medical evidence.  
See generally Barr v. Nicholson, 21 Vet. App. 303, 310 
(2007).  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(2006) (finding that the Board may weigh the absence of 
contemporaneous medical evidence against the lay evidence in 
determining credibility, but the Board cannot determine that 
lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence.)

Thus, the Board must find that the STRs, as a whole, provide 
negative evidence against this claim, as they show neither 
complaints nor evidence of a heart disorder.

Post-service, evidence of record shows that the Veteran began 
to complain of heart palpitations and other symptomatololgy 
in 1977, approximately 25 years after his discharge from 
service.  A June 1977 letter from his private treating 
physician indicated that the Veteran reported frequent 
episodes of palpitations, pounding head, lightheadedness, and 
blurred vision over the last five years.  At the time, the 
Veteran was diagnosed with superventricular tachycardia.  See 
letter from J. Mehta, M.D., dated in June 1977.  The Federal 
Circuit Court has held that such a lengthy lapse of time 
between the alleged events in service and the initial 
manifestation of the subsequently reported symptoms and/or 
treatment is a factor for consideration in deciding a 
service-connection claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  It follows, therefore, that the Board 
finds no evidence of a heart disorder or other chronic 
disease within one year after the Veteran's separation from 
service.  Therefore, the presumption of in-service incurrence 
for heart disorders is not for application.  38 U.S.C.A. §§ 
1101, 1112(a)(1); 38 C.F.R. 
§§  3.307(a)(3), 3.309.  

The Board also finds no evidence of non-chronic heart 
disorder in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage, 10 
Vet. App. 494-97.  As already mentioned, there is no medical 
evidence of a heart disorder until 1977, approximately 25 
years after separation from active service.  Although the 
Veteran is competent to report dizziness and heart 
palpitations since the time of discharge, his lay statements 
as to continuity of symptomatology are outweighed by the 
available medical evidence showing no complaints or objective 
indication of complaints of symptomatology or diagnosis of a 
heart disorder until approximately decades after discharge, 
indications that support the finding that there is no 
evidence of a heart disorder right after discharge. 

As to a nexus between the Veteran's current heart disorder 
and his active military service, the findings of the 
aforementioned July 2009 VA examiner provide strong evidence 
against the claim.  During the examination, the Veteran 
reported that his heart disorder began at pre-induction, when 
he began having episodes of rapid heart rate and "falling 
out".  He was diagnosed with CAD with CABG; atrial 
fibrillation status post AV ablation and pacemaker; and 
aortic stenosis.  The July 2009 VA examiner noted that the 
pre-induction examination listed vital signs as pulse of 136, 
systolic blood pressure as 74, and diastolic blood pressure 
as 86.  He also noted the lack of a heart condition in the 
Veteran's STRs.  The VA examiner indicated that the Veteran's 
blood pressure as noted on his entrance examination, 74/86, 
is a physical impossibility, which leads one to question the 
accuracy of the data input on the examination form.  He 
indicated that a blood pressure of 74/86 and a pulse of 136 
would mean hypotension, and the Veteran would have been quite 
ill.  He also opined that, even if the Veteran had 
tachycardia at pre-induction, there is no evidence in the 
STRs of any complaints regarding the heart.  Thus, there is 
no evidence that any tachycardia existing at the time was 
aggravated by service.  Moreover, one reading of elevated 
heart rate does not confirm a diagnosis.  Thus, the VA 
examiner opined that it is less likely as not that the 
Veteran's heart disorder was caused by, or a result of, his 
military service.  See VA examination report dated in July 
2009.  

The Board notes here that, in August 2005, the Veteran's VA 
treating physician, C. von Zabern, M.D., submitted a 
statement that the Veteran's noted pulse of 136 and blood 
pressure of 174/86 on his September 1950 entrance examination 
are indications of tachyarrhythmia at the time he entered 
service.  She opined that, based on that evidence and the 
failure to do an electrocardiogram (EKG) at the time, 
superventricular tachycardia was likely present while in 
service.  See letter from C. von Zabern, M.D., dated in 
August 2005.  However, the Board finds this August 2005 
positive nexus opinion to be of limited probative value.  
Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000).  In this regard, in evaluating the 
probative value of competent medical evidence, the Court has 
stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  Owens 
v.  Brown, 7 Vet. App. 429, 433 (1995).

In this regard, the Board notes that the August 2005 nexus 
opinion completely disregarded the fact that, following the 
September 1950 entrance examination noting a pulse of 136, 
there is no evidence of subsequent complaints regarding the 
heart during the Veteran's years of military service.  
Furthermore, contrary to that stated in the August 2005, the 
Veteran's blood pressure reading in September 1950 was 74/86, 
not 174/86 as stated in the August 2005 letter.  This 
inaccuracy leads the Board to question the positive nexus 
opinion that the physician suggested, as she used inaccurate 
information to come to her conclusion.  Consequently, the 
Board considers the August 2005 positive nexus opinion to be 
of limited probative value. 

Therefore, based on the thoroughness of the July 2009 VA 
examination, and the detailed review of the Veteran's claims 
file by the VA examiner, the Board finds that the July 2009 
negative opinion denying the existence of a nexus is more 
probative than the August 2005 positive opinion.  The medical 
evidence of record simply provides more support for the 
negative opinion.

The Board emphasizes that, although the Veteran is competent 
to state that he has experienced symptoms associated with a 
heart disorder over time, he is not competent to render an 
opinion as to the medical etiology of his current heart 
disorder, absent evidence showing that he has medical 
training or expertise.  See 38 C.F.R. § 3.159(a)(2); 
Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Although the Veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107 (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for a heart disorder is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


